Citation Nr: 1809781	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date earlier than July 23, 2013, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial rating in excess of 70 percent for PTSD. 

3. Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel

INTRODUCTION

The Veteran had active air service from January 1984 to May 1993, with service in Southwest Asia.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a November 2013 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). During the course of the appeal, the Veteran has asserted that he is no longer able to work due to his service-connected PTSD. The issue of TDIU has been raised by the record.


FINDINGS OF FACT

1. The Veteran filed an initial claim of entitlement to service connection in November 2008, and was denied entitlement to service connection for PTSD in a March 2009 rating decision; the Veteran did not perfect an appeal of that decision and did not submit material evidence within one year of that decision, and the denial of entitlement to service connection for PTSD became final.  

2. The Veteran then filed a claim to reopen a claim of entitlement to service connection for PTSD that was received on July 23, 2013, more than one year following his separation from active service, and was ultimately granted entitlement to service connection for PTSD in a November 2013 rating decision.  

3. Prior to July 23, 2013, and subsequent to the March 2009 denial, there was no formal claim, informal claim, or written intent to file a claim to reopen a claim of entitlement to service connection for PTSD. 

4. For the entire period on appeal, the Veteran's PTSD more nearly approximated total occupational and social impairment. 

5. The Veteran is in receipt of a 100 percent disability rating for PTSD and the Veteran does not have additional service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to July 23, 2013, for the grant of service connection for PTSD have not been met. 38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).

2. The criteria for an initial rating of 100 percent for PTSD have been met or approximated for the entire period on appeal. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

3. The Veteran's claim of entitlement to a TDIU is moot. Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Earlier Effective Date

The Veteran has asserted that he is entitled to an effective date prior to July 23, 2013, for the grant of service connection for PTSD.  

A review of the record shows that the Veteran submitted a claim of entitlement to service connection for PTSD in November 2008. The Veteran was denied entitlement to service connection for PTSD in a March 2009 rating decision.  The Veteran did not perfect an appeal of that decision and did not submit material evidence within one year of that decision, and the denial of entitlement to service connection for PTSD became final.  

On July 23, 2013, VA received the Veteran's claim to reopen his claim of entitlement to service connection for PTSD.  In a September 2013 letter, the Veteran was notified of the prior denial and that he would be required to submit new and material evidence in order for his claim to be granted.  The Veteran was ultimately granted entitlement to service connection for PTSD in a November 2013 rating decision and assigned a 70 percent rating effective July 23, 2013, the date that VA received his claim to reopen.

The effective date of service connection will be the later of the date of claim and the date entitlement arose when the claim is received more than one year following separation from service.  38 C.F.R. § 3.400 (2017).  Where new and material evidence is received to reopen and allow the claim more than one year after a previously final denial, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2017).  In this case, the Veteran clearly had a psychiatric disability prior to July 13, 2013, and he filed a prior claim for entitlement to service connection for that disability.  However, the March 2009 decision became final when the Veteran failed to timely appeal that decision or submit additional material evidence and the Veteran did not file a claim to reopen until July 23, 2013.  Therefore, the date of receipt of claim is the appropriate effective date as it is later than the date entitlement arose. 

The Veteran first filed a claim of entitlement to service connection for PTSD in November 2008.  That claim was denied in a March 2009 rating decision. The Veteran did not appeal that rating decision, nor submit any new and material evidence within a one-year period. Thus, the March 2009 rating decision became final. 38 C.F.R. §§ 3.104, 3.105 (2017). 

Accordingly, the Board finds that there is not a sufficient basis to support a conclusion that the March 2009 rating decision denying entitlement to service connection for PTSD did not become final.  The claim to reopen a previously finally disallowed claim following that March 2009 denial was received on July 23, 2013.  Therefore, that is the appropriate effective date.  Accordingly, the Board finds that the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The preponderance of the evidence is against the assignment of any earlier effective date. 

Entitlement to an Increased Initial Rating for PTSD

The Veteran has asserted that he should have a higher rating for his PTSD as his symptoms are worse than those contemplated by the currently assigned ratings.

VA Medical Center mental health treatment records dated during the appellate period, as well as the October 2013 and April 2017 VA psychiatric examination reports, indicate, in particular, anxiety; depression; financial stress; manic and/or psychotic symptoms; intrusive thoughts; re-experiencing traumatic events; avoidance behaviors; nightmares; mood swings; paranoia; auditory hallucinations; feelings of guilt and shame; an inability to establish and maintain effective relationships; decreased concentration; decreased motivation and mood; impaired short-term memory; chronic sleep impairment; intermittent suicidal behaviors and ideation which include overdose attempts; suspiciousness; speech that is intermittently illogical, obscure, or irrelevant; thought processes intact, but not always organized; hypervigilance; feelings of detachment; hostility; and difficulty in adapting to stressful circumstances, including work or a work-like setting. 

Further, the record reflects that the Veteran last worked in 2006, to include in the food industry, mortuary detail, and employment as a custodian at the mall. The Veteran has consistently stated that he had difficulty in crowds; avoidance and isolation behaviors; and difficulty establishing and maintaining both social and work relationships. 

In a March 2017 letter from a vocational expert, it was found that the Veteran was unable to maintain substantially gainful, competitive employment on a regular and consistent basis as a result of his symptoms of PTSD.  In this regard, it was noted that the Veteran's PTSD symptoms caused clinically significant distress and impairment in social and occupational settings which would cause the Veteran to experience difficulty interacting with individuals in social and work settings.  It was noted that not only would the Veteran have difficulty maintaining an appropriate relationship with co-workers and supervisors, but he would experience difficulty maintaining the required pace and production demands of employment, which would include the very basic requirements of showing up as scheduled, working a full shift, and completing tasks.  

The Board finds that the Veteran is entitled to an initial 100 percent rating for his PTSD.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment for the entire period on appeal.  For the entire appeal period, the Veteran has been shown to have significant symptoms of anxiety, depression, irritability, anhedonia, and an inability to establish and maintain effective work or social relationships.  The Veteran has had relatively frequent suicidal ideations and deficiencies in speech, thought processes, and at times, judgment.  The Veteran has experienced hallucinations and somewhat significant paranoia.  It have been noted that the Veteran would be unable to perform even the most basic requirements of employment such as showing up to work when scheduled and working a full day.  Further, the Veteran's symptoms have been relatively consistent throughout the entire period on appeal.  Therefore, the Board finds that entitlement to an initial 100 percent rating is warranted for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating even though all the specific symptoms listed for that rating are not manifested.  



Entitlement to a TDIU

The Veteran's claim for a TDIU was raised by the record. No prior formal or informal claim for TDIU appears to be of record and is considered "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the course of the appeal, the Veteran has asserted that he is no longer able to work due to his service-connected PTSD.

As stated previously, the Veteran has been awarded a rating of 100 percent from July 23, 2013, the effective date of service connection. The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Generally, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or a combination of disabilities pursuant to the rating schedule, there is no need, and no authority to otherwise rate that Veteran totally disabled on any other basis. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001). 

However, a grant of 100 percent disability does not always render the issue of TDIU moot. In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court determined that a separate TDIU rating predicated on one disability may be awarded if that disability is not ratable at the schedular 100 percent level. However, a separate TDIU rating cannot be awarded based on one service-connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder. Buie v. Shinseki, 24 Vet. App. 242 (2010). 

In this case, the Veteran has been awarded a 100 percent disability rating for PTSD, effective the date of entitlement to service connection. The Veteran is not service-connected for any other disabilities. Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to a TDIU is moot as the Veteran is in receipt of a schedular 100 percent rating for PTSD.


ORDER

An effective date earlier than July 23, 2013, for the grant of service connection for PTSD is denied.

Entitlement to an initial rating of 100 percent for PTSD for the entirety of the appeal period is granted.

Entitlement to a TDIU is moot and is dismissed.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


